DOWNEY, Judge.
Appellants appeal from summary judgments entered against them and in favor of appellees.
Appellants sued appellees for the wrongful death of Joan Lukas and for personal injuries suffered by her daughter, Deborah Holmes, in an automobile accident involving Holmes and Lukas and John C. Mills, an employee of appellee Carroll Air Systems, Inc., (Carroll Air) and a member of appellee, The American Society of Heating, Refrigerating and Air Conditioning Engineers, Inc., (ASHRAE). It appears that, while an employee of Carroll Air, Mills attended a dinner meeting of ASHRAE. After the dinner many of the persons attending repaired to a cocktail lounge in the same hotel and partook of additional drinks. Around midnight the party broke up and Mills headed directly home in his car. An accident occurred on the way when he ran into the Holmes car that was stopped at a red light. In due course, appellants filed this suit, contending that Mills was in the course and scope of his employment with Carroll Air at the time of the accident. His membership in ASHRAE is the basis for the joinder of ASHRAE as a defendant.
Without detailing all of the evidence appearing in the record, we believe the summary judgment in favor of ASHRAE is fully supported. However, we are equally *165convinced that summary judgment in favor of Carroll Air is premature as there are genuine issues of fact existing with regard to whether Mills was in the course and scope of his employment at the time of the accident. That being the case, we affirm the summary judgment in favor of ASH-RAE and reverse the summary judgment for Carroll Air and remand the cause for further proceedings vis-a-vis Carroll Air.
WALDEN, J., and SHARP, WINIFRED J., Associate Judge, concur.